United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2813
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Robert Dale Crain,                        *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: March 29, 2001
                                Filed: April 6, 2001
                                    ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Robert Dale Crain pleaded guilty to credit card fraud, in violation of 18 U.S.C.
§ 1029(a)(2), and was sentenced to 16 months imprisonment and 3 years supervised
release. While serving the supervised release portion of his sentence, Crain violated
his release conditions. After a hearing, the district court1 revoked his supervision, and
sentenced him to 9 months imprisonment and 27 months additional supervised release.
Crain now appeals, challenging his sentence. We affirm.


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      When a district court finds by a preponderance of the evidence that a defendant
has violated a supervised release condition, the court may revoke supervised release
and impose imprisonment without credit for time previously served on postrelease
supervision. See 18 U.S.C. § 3583(e)(3). We review for abuse of discretion. See
United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995).

       Having reviewed the record and Crain’s brief, we conclude his revocation
sentence neither exceeds the limits of section 3583(e), nor constitutes an abuse of
discretion by the district court. See 18 U.S.C. §§ 1029(c)(1)(A)(i), 3559(a)(3),
3583(e)(3), 3583(h); United States v. St. John, 92 F.3d 761, 766 (8th Cir. 1996).

      Accordingly, we affirm.2

      A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
          We also grant counsel’s motion to withdraw representation of Crain.
                                          -2-